Title: James Monroe to Thomas Jefferson, 28 April 1816
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            washington april 28. 1816
          
          The enclosed may gave you some amusment. I have read neither, and cannot therefore speak of their merits. one is attributed to armstrong & the other to winder.
          The book which you were so kind as to send me respecting Louisiana will be taken advantage of, in the contemplated discussion with the Spanish govt. It shall be restord afterwards.
          your letter to Miss Bruff was sent to her as soon as receiv’d.
          Congress will adjourn on tuesday, after which I shall be at liberty, and intend visiting albemarle, when I shall have the pleasure of seeing you, I hope in good health.
          
            very respectfully and affecty. your friend
            Jas Monroe
          
        